DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered. 
Response to Amendment
Claims 1, 39, 46, and 47 are amended. The previous claim objection is overcome by Applicant’s amendment. 
Response to Arguments
Applicant’s arguments with respect to claims 27, 39, and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27-47 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 27 and 46, the claims recite a method and system and thus each fall under one of the four statutory categories.  
 Per Step 2A Prong One of the October 2019 PEG Update on Subject Matter Eligibility: the instant claims recite a judicial exception. Claims 27 and 46 are similar in scope and generally recite: “statistically analyze the data collected from the medical robots to generate, based on the statistically analyzed data, a reference value for determining whether an individual one of the medical robots  is normal or abnormal among the medical robots and, and detect a sign of abnormality of one of the medical robots based on the reference value and the data collected from the individual ones one of the medical robots.” These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “by the computer at the data center” or “a data analysis computer”. That is, other than reciting “by the computer at the data center,” nothing in the claim elements preclude the steps from being performed in the mind or from being directed to the abstract idea of a mathematical formula. For example, a human, in their mind, could physically watch the robot for signs of abnormality and/or use collected data and a pen and paper to come up with a standard deviation to determine a reference value in which to judge an “abnormality.”  
Per Step 2A Prong Two of the October 2019 PEG Update on Subject Matter Eligibility: this judicial exception is not integrated into a practical application. The claim recites the additional elements of collecting data from remotely located medical robots. The collecting data step is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The collecting data step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Per Step 2B of the October 2019 PEG Update on Subject Matter Eligibility: 
Claims 27 and 46 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use, in this case, medical robots, is not indicative of an inventive concept or significantly more.

The specification and background do not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 28-38, and 47 depend from claim 27 and are also ineligible since they generally merely relate to the data collection and detecting steps which can reasonably be performed in the mind and/or do not integrate the abstract ideas into a practical application. 
Regarding claims 28-31, 33, 35, and 36, the claims further define the detecting and data collection step and comparing the reference value to a threshold which can reasonably be performed in the mind. The elements of claims 28-31, 33, 35, and 36 amount to no more data gathering which is considered insignificant extra-solution activity, and do not provide an inventive concept or “significantly more.”  
Regarding claim 32, the claim recites “remotely controlling the one of the medical robots having the sign of abnormality over the network” however the Examiner contends this still does not constitute a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The test for integration in a practical application requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. The courts have indicated that additional elements which merely use a computer to implement an abstract idea, add insignificant extra solution activity, or generally link use of a judicial exception to a particular technological environment or field do not integrate a judicial exception into a “practical application.” In the present case, the remote controlling of the robot does not even need to be based on the information garnered from the analyzing and detecting steps. Claim 32 also not provide an inventive concept or “significantly more.” 
Claims 37-38 amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
  Claim 47 comprises almost the same scope as claim 27, from which it depends, and merely adds a well understood routine and conventional mathematical process of calculating a mean and standard deviation of the data to generate the reference value, and does not integrate the abstract idea into a practical application. Claim 47 also does not provide an inventive concept or “significantly more.” Furthermore, a human could manually calculate the claimed data.   
 
Regarding claim 39, the claim recites a method and thus fall under one of the four statutory categories.  
Per Step 2A Prong One of the October 2019 PEG Update on Subject Matter Eligibility: the instant claims recite a judicial exception. Claim 39 recites: “statistically analyzing, by the computer at the data center, the data collected from the medical robots to generate, based on the statistically analyzed data, a reference value for determining whether an individual one of the medical robots is normal or abnormal among the medical robots and, detecting a sign of abnormality of one of the medical robots based on the reference value and the data collected from the individual ones one of the medical robots.” These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “by the computer at the data center” or “a data analysis computer” and “remotely controlling the one of the medical robots which is detected to be abnormal”. That is, other than reciting “by the computer at the data center,” “remotely controlling the one of the medical robots which is detected to be abnormal” nothing in the claim elements preclude the steps from being performed in the mind or from being directed to the abstract idea of a mathematical formula. For example, a human, in their mind, could physically watch the robot for signs of abnormality and/or use collected data and a pen and paper to come up with a standard deviation to determine a reference value in which to judge an “abnormality.”  
Per Step 2A Prong Two of the October 2019 PEG Update on Subject Matter Eligibility: this judicial exception is not integrated into a practical application. The claim recites the additional elements of collecting data from remotely located medical robots and “remotely controlling the one of the medical robots which is detected to be abnormal”. 
The collecting data step is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The collecting data step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Analysis of the “controlling step” as previously recited in the rejection to claim 32 above, is as follows: The examiner contends this still does not constitute a practical application “remotely controlling the one of the medical robots having the sign of abnormality over the network”. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The test for integration in a practical application requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. The courts have indicated that additional elements which merely use a computer to implement an abstract idea, add insignificant extra solution activity, or generally link use of a judicial exception to a particular technological environment or field do not integrate a judicial exception into a “practical application.” In the present case, the remote controlling of the robot does not even need to be based on the information garnered from the analyzing and detecting steps as there is no clearly claimed connection between the two. 

Per Step 2B of the October 2019 PEG Update on Subject Matter Eligibility: 
Claims 39 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use, in this case, medical robots, is not indicative of an inventive concept or significantly more.
The specification and background does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Regarding dependent claims 40-45, the claims comprise a similar scope to that of rejected claims 31, and 33-38, and are thus rejected under the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-47, are rejected under 35 U.S.C. 103 as being unpatentable over Stake et al. (US 2006/0206289) in view of Min (US 2014/0324070), and further in view of Eckert et al. (US 2016/0149996).  
Regarding claim 27, Stake teaches a robot monitoring method comprising: 
collecting, at a data center, data from each of remotely located robots over an external network, the data comprising at least a motion of the robot (at least [0036-0038] teaches monitoring and transferring operational data for robots to a remote location, see also at least [0070, 0071] which teaches transferring the data); 
analyzing, at the data center, the collected data to generate a reference value for statistically evaluating a performance of individual one of the robots in comparison with the medical robots as a population (see at least figure 22 [0100-0106, 0116, 0127, 0129, etc.] which teaches analyzing the data to allow comparison and benchmarking between different assets and optimizing operation and tracking/reporting the machine states); and 
detecting a sign of abnormality of one of the robots based on the reference value and the data collected from the individual one of the robots (the robotic system of Stake detects faults, errors, and failures, which are equivalent to abnormalities, see at least [0096, 0113, 0114, 0121, etc.]). 
However, Stake does not appear to explicitly disclose the type of robots are medical robots since the invention of Stake is drawn to industrial robots. Min teaches it is known in the art to provide a master-slave remote robotic surgery setup wherein data is also collected and analyzed to detect abnormalities. Therefore, from the teaching of Min, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic system of Stake with the ability to be adapted to medical robots, similar to that of the teaching of Min, in order to provide a wider range of use of the system beyond industrial robotics and provide a similar medical robotic system with error, failure and fault analysis.  
Stake teaches using a benchmark value to determine if a robot will soon require maintenance or requires maintenance, however, Stake does not appear to explicitly disclose determining whether these conditions of the robots are “normal” or “abnormal” per se as recited in the amendments to the independent claims. Min teaches it is well known in the art to provide “normal” and “abnormal” signals related to multiple robots which alert the users of malfunctioning robots (see at least [0018, 0069, 0076-0078, etc.]). Therefore, from the teaching of Min, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Stake with the ability to recognize “normal” and “abnormal” robot behavior similar to that of the teaching of Min in order to provide the additional notifications to the operator beyond that of maintenance requirements, e.g. potential breakage or failure issues.
Although they are highly likely capable, Stake and Min do not appear to explicitly disclose individual robots from the group are isolated to determine signs of abnormality. In the interest of furthering prosecution, Examiner has added the Eckert reference to teach isolated abnormality determination for individual robots in the form of analyzing the robots individually for maintenance needs. Eckert teaches it is well known in the art to provide a diagnostic system for multiple robots, wherein individual robots may be isolated and evaluated for maintenance needs (see at least [0038]). Therefore, from the teaching of Eckert, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the ability to individually analyze any of the multiple robots in order to prevent multiple robots from being out of service at the same time and provide as-needed maintenance to the individual robots. 
   Regarding claim 28, the combination of Stake and Min teaches detecting an abnormality comprising determining a difference between the reference value and the data collected from the individual one of the medical robots, and determining if the difference exceeds a threshold (see in Stake for instance [0117-0119] which shows the determination of when a machine is ok and when the machine needs maintenance, and a threshold range indicating maintenance is required. In Min, see also at least [0085, 0087]). 
Regarding claim 29, the combination of Stake and Min teaches wherein a sign of abnormality is detected when the difference exceeds the threshold over a predetermined number of times (See at least [0076] of Min which teaches a separate power source can be used in the case of a problem to facilitate normal operation, thus, in this scenario, an additional abnormality, i.e. more than one, would be required to exceed the threshold. Therefore, from the teaching of Min, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Stake with a requirement to have multiple issues before requiring maintenance in order to keep the robots online as much as possible. 
Regarding claim 30, the combination of Stake and Min teaches a sign of abnormality is detected when the difference exceeds the threshold over a predetermined period of time (see at least [0018, 0032, 0116]  which teaches an estimation of an optimized maintenance interval which is based on data monitoring and analysis of faults/errors over a period of time. See also at least [0070, 0089] of Min). 
Regarding claim 31, the combination of Stake and Min teaches the reference value is regularly updated based on newly collected data (updates via constant monitoring during operation and transfer of data based on affecting event, and the life survey/health checkup, see at least [0015, 0017, 0135]). 
Regarding claim 32, the combination of Stake and Min teaches remotely controlling the one of the medical robots having the sign of abnormality over the network (both robotic systems of Stake and Min operate remotely over a network). 
Regarding claim 33, the combination of Stake and Min teaches the data center collects the data of movable parts built in each of the medical robots (as noted above, Stake teaches collecting operational data of the robots for remote analysis in at least [0036, 0038, 0070, 0071]. See also at least [0017, 0061, 0063] of Min which teaches collecting abnormal signals and relaying them over the network). 
Regarding claim 34, the combination of Stake and Min teaches notifying the sign of abnormality of one of the medical robots to a terminal of the medical robot (in Stake, see at least [0079, 0096, 0109, 0115 etc.]). 
Regarding claim 35, the combination of Stake and Min teaches data collected from the medical robots includes a set of data regarding multiple types of movable parts built in the medical robots (Stake teaches values are taken for various types of robots with various end effector types during operation per at least [0078, 0130], see also at least [0062, 0064] of Min). 
Regarding claim 36, the combination of Stake and Min teaches the statistical value is generated for each types of movable parts built in each of the medical robots (Stake teaches values are taken for various types of robots with various end effector types, see at least [0078, 0130]). 
Regarding claim 37, the combination of Stake and Min teaches the medical robots includes first and second medical robots, the first medical robot is installed at a first facility, the second medical robot is installed at a second facility different from the first facility and the computer at the data center s is installed at a third facility different from the first facility and the second facility (Stake teaches controlling robots in various facilities from the same workstation/enterprise level server of figure 1, see at least [0068, 0071, 0078, 0100, etc.]). 
Regarding claim 38, the combination of Stake and Min the medical robot includes a master manipulator and a slave robot capable of surgically accessing to a patient, and the data collected from the medical robots includes a motion of the slave robot (as noted in the rejection to claim 27 above, the combination of Stake and Min teaches the master-slave robot setup via Min). 
Regarding claims 39-46, the claims comprise a similar scope to that of claims 27-38 and are thus rejected under the same rationale where applicable. 
Regarding claim 47, the combination of Stake, Min, and Eckert teaches using a reference value based on robot data to determine whether the robots are working properly, as set forth in the rejection to claim 27, however, the combination of Stake Min and Eckert does not appear to disclose analyzing the robots based on the exceeding of a threshold calculated based on a standard deviation between the mean of the data. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a mean or average, as shown by the calculations, algorithms, and data processing of the combination of Stake and Min for instance in [0118, 0130, 0131] of Stake. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  Therefore, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Applicant’s calculation using the mean and standard deviation of a reference number for the similar calculation used in the combination of Stake and Min to achieve predictable result of providing a failure prediction for robotic components. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664